Exhibit 10.40

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is executed effective as of the 20th
day of February, 2013 (the “Effective Date”), by and between CACI International
Inc, a Delaware corporation (the “Company”), and Kenneth Asbury (the
“Executive”).

 

RECITALS

 

The Company wishes to employ the Executive as its President and Chief Executive
Officer. The parties agree that it is in the best interests of the Company and
the Executive to enter into this employment agreement setting forth the terms of
the Executive’s employment.

 

Accordingly, in consideration of the mutual understandings contained in this
Agreement, the parties hereto, intending to be legally bound, agree as follows:

 

1. Employment of Executive; Duties and Status.

 

(a) The Company hereby agrees to engage the Executive as the President and Chief
Executive Officer of the Company during the “Employment Period” (as defined in
Section 2 hereof), and the Executive hereby accepts such employment, all on the
terms and conditions set forth in this Agreement. During the Employment Period,
the Executive shall (i) have responsibility for the active management of the
Company and general supervision and direction of the affairs of the Company,
(ii) provide leadership, by the Executive’s words and actions, both within the
Company and outside the Company, in promoting the Company’s culture and
reputation for observing the highest ethical standards, with honesty and
integrity, in the conduct of the Company’s business, and serve as a role model
to the employees and the 3rd parties the Company works with in doing business
the right way, (iii) have such duties, obligations and responsibilities as are
customarily performed by chief executive officers of companies of like size and
type as the Company or are imposed by applicable law, including, without
limitation, the Sarbanes-Oxley Act of 2002, as amended and in effect from time
to time (the “Sarbanes-Oxley Act”), (iv) have such other authority and perform
such other executive duties (including, without limitation, serving as an
officer of an “Affiliate” (as defined in Section 4(d) hereof) of the Company),
as shall be assigned to the Executive by the Executive Chairman or the Board of
Directors of the Company (the “Board”), (v) administer such other business
affairs of the Company as shall reasonably be assigned to the Executive by the
Executive Chairman or Board, and (vi) for all matters of the Company in the
Executive’s capacity of the Chief Executive Officer, the Executive shall report
to the Executive Chairman or Board. For purposes of Section 302 of the
Sarbanes-Oxley Act the Executive will be deemed to be the principal executive
officer and for purposes of 906 of Sarbanes-Oxley Act the Executive will be
deemed to be the principal chief executive officer and the Executive
acknowledges his responsibility to comply with the certification requirements of
the Sarbanes-Oxley Act.

 

(b) The Executive agrees that, at all times, the Executive shall act in a manner
consistent with his fiduciary obligations to the Company, and otherwise comply
with the Company’s Standard of Ethics and Business Conduct, as the same may be
amended and in effect from time to time and timely provided to the Executive
(the “Standards of Conduct”). In addition, the Executive shall comply with all
laws, rules and regulations that are generally applicable to the Company and its
employees, directors and officers, and the Executive shall perform all services
in accordance with the policies, procedures and rules established by the Company
and the Board.

 

(c) During the Employment Period, the Executive shall be a full-time employee of
the Company and shall devote all business time and energies to the Company. The
Executive shall, however, be entitled to devote a reasonable amount of time to
supervising his personal investments and other personal affairs.

 

(d) The Executive shall avoid diluting his energies by engaging in outside
commitments to other companies or organizations that require efforts that,
either directly or indirectly, reduce the focus,

 

Page 1 of 16



--------------------------------------------------------------------------------

concentration and amount of time Executive devotes to CACI. Therefore, with the
exception of membership with professional/industry associations that directly
relate to Executive’s job, and that do not have leadership responsibilities, and
participation with not for profit charitable or community service entities whose
primary activities take place outside of normal working hours, Executive shall
not be affiliated with any entities outside of CACI without first receiving
approval from the Corporate Governance and Nominating Committee of the Company’s
Board of Directors.

 

(e) The Executive agrees that during the Employment Period he will maintain his
legal residence within fifty (50) miles of the current location of the main
office of the Company, which is at 1100 N. Glebe Road, Arlington, Virginia
22201.

 

(f) The Board shall establish criteria for measuring the Executive’s performance
as President and Chief Executive Officer and shall review and assess the
Executive’s performance in accordance with such criteria at least annually. The
Executive Chairman or the Board shall advise the Executive of the Board’s
performance assessment.

 

(g) The Executive shall promptly notify the Chief Legal Officer, the Executive
Chairman, and the Lead Director of the Board of Directors upon his receipt of an
email, letter or other written communication from the Securities and Exchange
Commission (“SEC”). In addition, the Executive shall take reasonable steps to
ensure that the Chief Legal Officer of the Company provides to the Executive
Chairman and the Lead Director of the Board an advance copy of any written
communication responding to an SEC communication.

 

2. Term of Employment. The Executive’s employment hereunder shall continue until
the third anniversary of the Effective Date (the “Initial Term”), unless such
employment is terminated earlier in accordance with the provisions of this
Agreement (the “Employment Period”). This Agreement shall automatically renew
itself and the Executive’s employment shall continue for an additional one
(1) year term on the third anniversary of the Effective Date and on each
anniversary of the Effective Date thereafter (each a “Successive Term” and
collectively, the “Successive Terms”). The initial term and such Successive
Terms will then constitute the term of the Employment Period. Notwithstanding
the forgoing, this Agreement may be terminated at any time in accordance with
the provisions of Section 5.

 

3. Compensation and General Benefits.

 

(a) Base Salary. The Company agrees to pay to the Executive an annual base
salary of $750,000 (such base salary, as adjusted from time to time, is referred
to herein as the “Base Salary”). The Executive’s Base Salary, less amounts
required to be withheld under applicable law, shall be payable in equal
installments in accordance with the practice of the Company in effect from time
to time for the payment of salaries to executives of the Company, but in no
event less frequently than monthly. The Executive’s Base Salary shall be
reviewed annually by the Compensation Committee and the Board in connection with
the Executive’s performance review.

 

(b) Annual Incentive. During the Employment Period, the Executive shall be
eligible to participate in any annual incentive or bonus plan maintained by the
Company for its senior executives (the “Annual Incentive Plan”). The Executive’s
award under such plan will be determined by the Compensation Committee and
approved by the Board from time to time. The Executive’s award under such plan
will be based on the achievement of strategic performance metrics established by
the Compensation Committee and approved by the Board.

 

(c) Expenses. During the Employment Period, the Executive shall be entitled to
cause payment by, or to receive prompt reimbursement from, the Company for all
reasonable and necessary expenses incurred by the Executive in performing the
duties required hereunder on behalf of the Company. All payments and
reimbursements by the Company pursuant to this Section 3(c) shall be subject to,
and consistent with, the Company’s policies for expense payment and
reimbursement, as in effect from time to time. Such payment or reimbursement
shall be made on or before March 15th following the close of the calendar year
in which

 

Page 2 of 16



--------------------------------------------------------------------------------

the expense or liability was incurred. To the extent that payment or
reimbursement is based on claims, bills, invoices or other documentation that
the Executive is required to submit to the Company, such documentation must be
submitted by the Executive on or before March 1st following the close of the
calendar year in which the expense or liability was incurred. Amounts which are
not submitted within the required timeframe shall not be eligible for payment or
reimbursement hereunder.

 

(d) Fringe Benefits.

 

(i) Company Plans. During the Employment Period, in addition to any amounts to
which the Executive may be entitled pursuant to the other provisions of this
Section 3 or elsewhere herein, the Executive shall be entitled to participate
in, and to receive benefits under, any deferred compensation plan (funded solely
by elective deferrals by the Executive), qualified retirement plan,
profit-sharing plan, savings plan, group life, disability, sickness, accident
and health insurance programs, or any other similar benefit plan or arrangement
generally made available by the Company to its senior executive employees,
subject to and on a basis consistent with the terms, conditions and overall
administration of each such plan or arrangement. The Executive may also
participate in any long term incentive, equity or other nonqualified deferred
compensation plan on such terms and on such conditions as may be established by
the Board or the Compensation Committee. The award of any additional incentive
under this Section 3(d) (i) shall be separate and distinct from the right of the
Executive to receive the annual incentive or bonus payment from the Company
described in Section 3(b).

 

(ii) Leave. The Executive shall be entitled to paid annual leave during the
Employment Period in accordance with the Company’s leave policy for senior
executives. Leave shall accrue monthly during the Employment Period (based on a
full year). In addition, the Executive shall be entitled to all paid holidays
given by the Company to its senior executives. The extent to which the Executive
may receive payment for unused annual leave at the end of the Employment Period
shall be determined in accordance with the Company’s policies for its senior
executives.

 

(iii) Office. During the Employment Period, the Company shall provide the
Executive with an office of a size and with furnishings and other appointments
commensurate with the Executive’s office at the Company on the Effective Date,
and full-time secretarial and administrative assistance and the support staff
necessary in order to perform his duties hereunder.

 

4. Covenants of the Executive.

 

(a) No Conflicts. The Executive represents and warrants to the Company that the
Executive is not subject to any contract, agreement, judgment, order or decree
of any kind, or any restrictive agreement of any character, that restricts the
Executive’s ability to perform his obligations under this Agreement or that
would be breached by the Executive upon his performance of his duties pursuant
to this Agreement. The Executive also understands that as a condition of his
employment as the President and Chief Executive Officer of the Company, he must
secure and maintain appropriate security clearances and he represents and
warrants that he is not aware of any reason he should not be able to secure and
maintain such security clearances.

 

(b) Company Stock.

 

(i) Stock Holding Requirement. The Executive shall maintain compliance with the
stock holding requirements for his position as set forth in the CACI Management
Stock Ownership Guidelines, which is administered by the Compensation Committee
of the Board.

 

(ii) Transactions in Company Stock. The Executive shall notify the Executive
Committee of the Board when he intends to buy or sell Company stock, prior to
any transaction. The Company recommends that the Executive adopt a 10b5-1 Plan
with respect to his transactions in Company stock.

 

(c) Confidentiality; Intellectual Property.

 

(i) The Executive recognizes and acknowledges that (i) the Executive’s
employment with the Company has provided (and in the future, will provide) the
Executive with access to “Trade Secrets” or

 

Page 3 of 16



--------------------------------------------------------------------------------

“Confidential or Proprietary Information” (each, as defined in Section 4(e)
hereof), (ii) the Company is engaged in a highly competitive enterprise, so that
any unauthorized disclosure or unauthorized use by the Executive of the Trade
Secrets or Confidential or Proprietary Information protected under this
Agreement, or any unauthorized competition, whether during his employment with
the Company or after its termination, would cause immediate, substantial and
irreparable injury to the business and goodwill of the Company, (iii) the
Company’s Trade Secrets and Confidential and Proprietary Information was
developed by the Company at considerable expense, that this information is a
valuable Company asset and part of its goodwill, that this information is vital
to the Company’s success and is the sole property of the Company, and (iv) the
Company’s business interests require a confidential relationship between the
Company and the Executive and the fullest practical protection and confidential
treatment of all Trade Secrets and Confidential or Proprietary Information.
Accordingly, the Executive agrees that, except (A) as required by law,
Governmental Authority or court order, or (B) in the good faith furtherance of
the business of the Company, the Executive will keep confidential and will not
publish, make use of, or disclose to anyone (or aid others in publishing, making
use of, or disclosing to anyone), in each case, other than the Company or any
Persons designated by the Company, or otherwise “Misappropriate” (as defined in
Section 4(e) hereof) any Trade Secrets or Confidential or Proprietary
Information at any time. The Executive’s obligations hereunder shall continue
during the Employment Period and thereafter for so long as such Trade Secrets or
Confidential or Proprietary Information remain Trade Secrets or Confidential or
Proprietary Information.

 

(ii) The Executive acknowledges and agrees that:

 

(A) All Trade Secrets and Confidential or Proprietary Information shall be
“Trade Secrets” (as defined under the Uniform Trade Secrets Act) of the Company
and/or its Affiliates, as the case may be;

 

(B) The Executive occupies a unique position within the Company, and he is and
will be intimately involved in the development and/or implementation of Trade
Secrets and Confidential or Proprietary Information;

 

(C) In the event the Executive breaches Section 4(c) hereof with respect to any
Trade Secrets or Confidential or Proprietary Information, such breach shall be
deemed to be a Misappropriation of such Trade Secrets or Confidential or
Proprietary Information; and

 

(D) Any Misappropriation of Trade Secrets or Confidential or Proprietary
Information will result in immediate and irreparable harm to the Company.

 

(iii) The Executive recognizes that the Company has received, and in the future
will receive, “Information” (as defined in Section 4(e) hereof) from Persons
subject to a duty on the Company’s part to maintain the confidentiality of such
Information and to use it only for certain limited purposes. Without limiting
anything in Section 4(c)(i) hereof, the Executive agrees that he owes the
Company and such Persons, during the Employment Period and thereafter, a duty to
hold all such Information in the strictest confidence and, except with the prior
written authorization of the Company, or as required by law, Governmental
Authority or court order, not to disclose such Information to any Person (except
as necessary in carrying out the Executive’s duties for the Company consistent
with the Company’s agreement with such Person) or to use it for the benefit of
anyone other than for the Company or such Person (consistent with the Company’s
agreement with such Person).

 

(iv) All memoranda, notes, lists, records and other documents or papers (and all
copies thereof), including but not limited to, such items stored in computer
memories, on microfiche, electronically, or by any other means, made or compiled
by or on behalf of the Executive, or made available to the Executive or in the
Executive’s possession concerning or in any way relating to the conduct of the
business of the Company or any of its Affiliates, are and shall be the property
of the Company or such Affiliate and shall be delivered to the Company promptly
upon the Company’s request following the termination of the Executive’s
employment with the Company or at any other time on request. The

 

Page 4 of 16



--------------------------------------------------------------------------------

Executive acknowledges and stipulates that all Electronic Equipment (as defined
in Section 4(e) hereof) of the Company or any Affiliate are the sole property of
the Company or such Affiliate, and that any information transmitted by, received
from, or stored in such Electronic Equipment is also the property of the Company
or such Affiliate. Executive agrees that, after his termination of employment,
he shall not, directly or indirectly, for himself or for any other person or
entity, use, access, copy, or retrieve, or attempt to use, access, copy, or
retrieve, any of the Electronic Equipment of the Company or any Affiliate or any
information on the Equipment of the Company or an Affiliate.

 

(v) “Work Product” (as defined in Section 4(e) hereof) relating to any work
performed by or assigned to the Executive during, and in connection with, his
employment with the Company, shall belong solely and exclusively to the Company.

 

(vi) From time to time, at the reasonable request of the Company, the Executive
agrees to disclose promptly to the Company all Work Product and relevant
records, which records will remain the sole property of the Company; provided
that the Executive shall not have an obligation to disclose Work Product or
records hereunder to the extent the Company already has actual knowledge of such
Work Product and originals or copies of such records.

 

(vii) The Executive hereby assigns to the Company, without further
consideration, his entire right, title, and interest (throughout the United
States and in all foreign countries) in and to all Work Product, whether or not
patentable. Should the Company be unable to secure the Executive’s signature on
any document necessary to apply for, prosecute, obtain, or enforce any patent,
copyright, or other right or protection relating to any Work Product, whether
due to the Executive’s mental or physical incapacity, or the Executive’s
unavailability for a reasonable period under the circumstances, the Executive
hereby irrevocably designates and appoints the Company and each of its duly
authorized officers and agents as his agent and attorney-in-fact (such
designation and appointment being coupled with an interest), solely for the
specific instance in which the Company is unable to secure such signature, to
act for and in his behalf and stead, to execute and file any such document, and
to do all other lawfully permitted acts to further the prosecution, issuance,
and enforcement of patents, copyrights, or other rights or protections with the
same force and effect as if executed and delivered by the Executive.

 

(viii) There is no Information which the Executive wishes to exclude from the
operation of this Section 4(c). To the best of the Executive’s knowledge, there
is no existing contract in conflict with this Agreement or any other contract to
assign Information that is now in existence between the Executive and any other
Person.

 

(ix) To the extent that any Work Product incorporates pre-existing material to
which the Executive possesses copyright, trade secret, patent, trademark or
other proprietary rights, and such rights are not otherwise assigned to the
Company herein, the Executive hereby grants to the Company a royalty-free,
irrevocable, worldwide, exclusive, perpetual license to make, have made, sell,
use and disclose, reproduce, modify, transmit, prepare Derivative Works based
on, distribute, perform and display (publicly or otherwise), such material, with
full right to authorize others to do so.

 

(d) Noncompetition and Nonsolicitation.

 

(i) Subject to the provisions of Section 4(d)(iii) hereof, during his period of
employment and thereafter for a period of two years following termination of his
employment (and up to five years in the case of the restriction contained in
Section 4(d)(ii)) (the “Restricted Period”), the Executive agrees that he will
not, directly or indirectly, on his own behalf or as a partner, owner, officer,
director, stockholder, member, employee, agent or consultant of any other
Person, within any state (including the District of Columbia), territory,
possession or country where the Company conducts business during the Employment
Period or during the Restricted Period:

 

(A) Own, manage, operate, control, be employed by, provide services as a
consultant to, or participate in the ownership, management, operation, or
control of, any Person engaged in any activity competitive with the Company or
any of its Affiliates;

 

Page 5 of 16



--------------------------------------------------------------------------------

(B) Engage in the business of providing goods or services that are the same as
or similar to the goods or services of the Company or any of its Affiliates;

 

(C) Have any contact with any of the Company’s Customers or potential Customers
for the purpose of soliciting or inducing (or attempting to solicit or induce)
any of the Company’s Customers to discontinue or reduce its business with the
Company, or any potential Customers not to conduct business with the Company, or
any Customer or potential Customer to conduct business with or contract with any
other Person that competes with the Company or its Affiliates; or

 

(D) Persuade or attempt to persuade any supplier, agent, broker, or contractor
of the Company or any of its Affiliates to discontinue or reduce its business
with the Company (or any prospective supplier, broker, agent, or contractor to
refrain from doing business with the Company or any of its Affiliates.

 

(ii) Subject to the provisions of Section 4(d)(iii) hereof, during a Restricted
Period of up to five years, the Executive agrees that he will not, directly or
indirectly, on his own behalf or as a partner, owner, officer, director,
stockholder, member, employee, agent or consultant of any other Person, within
any state (including the District of Columbia), territory, possession or country
where the Company conducts business during the Employment Period or during the
Restricted Period solicit, hire, or otherwise attempt to establish for any
Person, any employment, agency, consulting or other business relationship with
any Person who is an employee or consultant of the Company or any of its
Affiliates, provided that the prohibition in this Section 4(d)(ii)(C) shall not
bar the Executive from soliciting or hiring any former employee or former
consultant who at the time of such solicitation or hire had not been employed or
engaged by the Company or any of its Affiliates for a period of at least six
(6) months, or any other provider of services to the Company or any of its
Affiliates, as long as such Person’s engagement by the Executive does not
interfere or conflict with the provision of services to the Company or an
Affiliate by such Person.

 

(iii) The parties hereto acknowledge and agree that, notwithstanding anything in
Section 4(d)(i) or (ii) hereof the Executive may own or hold, solely as passive
investments, securities of Persons engaged in any business that would otherwise
be included in Section 4(d)(i) or (ii), as long as with respect to each such
investment, the securities held by the Executive do not exceed five percent
(5%) of the outstanding securities of such Person and such securities are
publicly traded and registered under Section 12 of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”); provided, that in the case of
investments otherwise permitted under this clause, the Executive shall not be
permitted to, directly or indirectly, participate in, or attempt to influence,
the management, direction or policies of (other than through the exercise of any
voting rights held by the Executive in connection with such securities), or lend
the Executive’s name to, any such Person.

 

(e) Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

 

(i) Affiliate means a Person, whether now or hereafter existing, directly or
indirectly controlling or controlled by, or under direct or indirect common
control with, such specified Person. For purposes hereof, “control” or any other
form thereof, when used with respect to any Person, means the power to direct
the management and policies of such Person, directly or indirectly, whether
through the ownership of voting securities, by contract or otherwise.

 

(ii) Confidential or Proprietary Information means:

 

(A) any and all information and ideas in whatever form (including, without
limitation, written or verbal form, and including information or data recorded
or retrieved by any means, tangible or intangible), whether disclosed to or
learned or developed by the Executive, pertaining in any manner to the business
of the Company or any of the Company’s Affiliates (collectively, “Information”)
that (a) derives independent economic value, actual or potential, from not being

 

Page 6 of 16



--------------------------------------------------------------------------------

generally known to the public or to other Persons who can obtain economic value
from its disclosure or use, and (b) is the subject of efforts by the Company
and/or its Affiliates that are reasonable under the circumstances to maintain
its secrecy; and

 

(B) any and all other Information unique to the Company and/or or its Affiliates
which has a significant business purpose and is not known or generally available
from sources outside of such Persons or typical of industry practice.

 

(iii) Customer means all Persons that have either sought or purchased the
Company’s goods or services, have contacted the Company for the purpose of
seeking or purchasing the Company’s goods or services, or have been contacted by
the Company for the purpose of selling its goods and services during the
Executive’s employment and for one year prior thereto, and all Persons subject
to the control of those Persons. The Customers covered by this Agreement shall
include any Customer or potential Customer of the Company at any time during the
Executive’s employment. In the case of a Governmental Authority, the Customer or
potential Customer shall be determined by reference to the specific program
offices or activities for which the Company provides (or may reasonably provide)
goods or services.

 

(iv) Electronic Equipment means electronic and telephonic communication systems,
computers and other business equipment of the Company or any Affiliate
including, but not limited to, computer systems, data bases, phone mail, modems,
email, Internet access, Web sites, fax machines, techniques, processes,
formulas, mask works, source codes, programs, semiconductor chips, processors,
memories, disc drives, tape heads, computer terminals, keyboards, storage
devices, printers and optical character recognition devices, and any and all
components, devices, techniques or circuitry incorporated in any of the above
and similar business devices.

 

(v) Governmental Authority means any federal, state, local or other
governmental, regulatory or administrative agency, commission, department,
board, or other governmental subdivision, court, tribunal, arbitral body or
other governmental authority.

 

(vi) Information includes, without limitation, any and all (A) information
regarding business strategy, operations and methods of operation including,
without limitation, business or strategic plans, plans regarding business
acquisitions, mergers, sales or divestures, marketing and sales information, and
information regarding Customers, potential Customers, suppliers, manufacturers,
distributors, contractors or other business contacts; (B) information regarding
products and services including, without limitation, production, distribution,
design, development, techniques, processes, software (including, without
limitation, designs, programs and codes), and know how; (C) information
regarding technology, software, concepts, research, formulae, inventions,
techniques, and other work product (of the Executive or any other employee of
Company or an Affiliate); (D) financial information including, without
limitation, budget, cost and expense information, pricing, revenue, or profit
information and/or analysis, statistical information, economic models and
forecasts, operating and other financial reports and/or analysis; and (E) human
resource information such as compensation policies and schedules, employee
recruiting and retention plans, organization charts and personnel data.

 

(vii) Misappropriation, or any form thereof, means:

 

(A) the acquisition of any Trade Secret or Confidential or Proprietary
Information by a Person who knows or has reason to know that the Trade Secret or
Confidential or Proprietary Information was acquired by theft, bribery,
misrepresentation, breach or inducement of a breach of a duty to maintain
secrecy, or espionage through electronic or other means (each, an “Improper
Means”); or

 

(B) the disclosure or use of any Trade Secret or Confidential or Proprietary
Information without the express consent of the Company by a Person who (1) used
Improper Means to acquire knowledge of the Trade Secret or Confidential or
Proprietary Information; or (2) at the time of disclosure or use, knew or had
reason to know that his or her knowledge of the Trade Secret or

 

Page 7 of 16



--------------------------------------------------------------------------------

Confidential or Proprietary Information was (a) derived from or through a Person
who had utilized Improper Means to acquire it, (b) acquired under circumstances
giving rise to a duty to maintain its secrecy or limit its use, or (c) derived
from or through a Person who owed a duty to the Company and/or any of its
Affiliates to maintain its secrecy or limit its use; or (3) before a material
change of his or her position, knew or had reason to know that it was a Trade
Secret or Confidential or Proprietary Information and that knowledge of it had
been acquired by accident or mistake.

 

(viii) Person means any individual, corporation, partnership, limited liability
company, joint venture, association, business trust, joint-stock company,
estate, trust, unincorporated organization, or government or other agency or
political subdivision thereof, or any other legal or commercial entity.

 

(ix) Trade Secrets means all information of the Company or any of the Company’s
Affiliates that would be deemed to be “trade secrets” within the meaning of the
Uniform Trade Secrets Act.

 

(x) Uniform Trade Secrets Act means the Uniform Trade Secrets Act as promulgated
by the United States National Conference of Commissioners on Uniform State Laws
or such other or similar statute of any jurisdiction which is found to be
applicable to this Agreement, its enforcement or its interpretation.

 

(f) Remedies. The Executive acknowledges and agrees that if the Executive
breaches any of the provisions of Section 4 or 5(i) hereof, the Company will
suffer immediate and irreparable harm for which monetary damages alone will not
be a sufficient remedy, and that, in addition to all other remedies that the
Company may have, the Company shall be entitled to seek injunctive relief,
specific performance or any other form of equitable relief to remedy a breach or
threatened breach of this Agreement (including, without limitation, any actual
or threatened Misappropriation) by the Executive and to enforce the provisions
of this Agreement. The existence of this right shall not preclude or otherwise
limit the applicability or exercise of any other rights and remedies which the
Company may have at law or in equity. The Executive waives any and all defenses
he may have on the grounds of lack of subject matter jurisdiction or competence
of a court to grant the injunctions or other equitable relief provided above and
to the enforceability of this Agreement.

 

(g) Further Acknowledgements; Severability.

 

(i) The Executive recognizes and acknowledges that his experience, skills,
education and training are readily transferable and of such breadth that he can
employ them to his advantage in many other fields of endeavor, and that
consequently, the terms of this Agreement will not unreasonably impair the
Executive’s ability to engage in business or employment activities.

 

(ii) The Executive has carefully considered the possible effects on the
Executive of the covenants not to compete, the confidentiality provisions, and
the other obligations contained in this Agreement, and the Executive recognizes
that the Company has made every effort to limit the restrictions placed upon the
Executive to those that are reasonable and necessary to protect the Company’s
legitimate business interests.

 

(iii) The Executive understands that he may not accept employment with any
Person if the nature of his position with such Person will inevitably require or
lead to the disclosure of any Trade Secrets or Confidential and Proprietary
Information.

 

(iv) The Executive acknowledges and agrees that the restrictive covenants set
forth in this Agreement are reasonable and necessary in order to protect the
Company’s valid business interests. It is the intention of the parties hereto
that the covenants, provisions and agreements contained herein shall be
enforceable to the fullest extent allowed by law.

 

(v) If any covenant, provision, or agreement contained herein is found by a
court having jurisdiction to be unreasonable in duration, scope or character of
restrictions, or otherwise to be unenforceable, such covenant, provision or
agreement shall not be rendered unenforceable thereby, but rather the duration,
scope or character of restrictions of such covenant, provision or agreement
shall be deemed reduced or modified with retroactive effect to render such
covenant, provision or agreement

 

Page 8 of 16



--------------------------------------------------------------------------------

reasonable or otherwise enforceable (as the case may be), and such covenant,
provision or agreement shall be enforced as modified. If the court having
jurisdiction will not review the covenant, provision or agreement, the parties
hereto shall mutually agree to a revision having an effect as close as permitted
by applicable law to the provision declared unenforceable. The parties hereto
agree that if a court having jurisdiction determines, despite the express intent
of the parties hereto, that any portion of the covenants, provisions or
agreements contained herein are not enforceable, the remaining covenants,
provisions and agreements herein shall be valid and enforceable. Moreover, to
the extent that any provision is declared unenforceable, the Company shall have
any and all rights under applicable statutes or common law to enforce its rights
with respect to any and all Trade Secrets or Confidential or Proprietary
Information or unfair competition by the Executive.

 

5. Termination.

 

(a) General. The employment of the Executive hereunder (and the Employment
Period) shall terminate (or may be terminated) in accordance with the provisions
of this Section 5.

 

(b) Termination Upon Mutual Agreement. The Company and the Executive may, by
mutual written agreement, terminate this Agreement and/or the employment of the
Executive (and the Employment Period) at any time.

 

(c) Death or Disability of the Executive.

 

(i) The employment of the Executive hereunder (and the Employment Period) shall
terminate (A) upon the death of the Executive, and (B) at the option of the
Company, upon not less than thirty (30) days prior written notice to the
Executive or his personal representative or guardian, if the Executive suffers a
“Total Disability” (as defined in Section 5(c) (ii) below). Upon termination for
death or Total Disability, the Company shall pay to the Executive’s guardian or
personal representative, as the case may be, in addition to any insurance or
disability benefits to which he may be entitled hereunder, the “Accrued Rights”
(as defined in Section 5(h) hereof). Notwithstanding the foregoing, to the
extent that the payment of any amount under this Section 5(c) on account of the
Executive’s Total Disability is deemed to constitute deferred compensation for
purposes of Section 409A of the Code, and such Total Disability does not
constitute a “disability” under Section 409A(a)(2)(C) of the Code, then payment
of such amount shall be deferred and made on the first business day following
the expiration of the six (6) month period following the Executive’s Separation
from Service (as defined in Section 6(j)).

 

(ii) For purposes of this Agreement, “Total Disability” shall mean (A) if the
Executive is subject to a legal decree of incompetency (the date of such decree
being deemed the date on which such disability occurred), (B) the written
determination by a physician selected by the Company that, because of a
medically determinable disease, injury or other physical or mental disability,
the Executive is unable substantially to perform each of the material duties of
the Executive required hereby, and that such disability has lasted for the
immediately preceding ninety (90) days and is, as of the date of determination,
reasonably expected to last an additional six (6) months or longer after the
date of determination, in each case based upon medically available reliable
information, or (C) qualification by the Executive for benefits under the
Company’s long-term disability coverage, if any.

 

(iii) The date of any legal decree of incompetency or written opinion which is
conclusive as to the Total Disability of the Executive shall be deemed the date
on which such Total Disability occurred. Any leave on account of illness or
temporary disability which is short of Total Disability shall not constitute a
breach of this Agreement by the Executive, and in no event shall any party be
entitled to terminate this Agreement for Good Cause due to any such leave. All
physicians selected hereunder shall be board-certified in the specialty most
closely related to the nature of the disability alleged to exist. In conjunction
with determining mental and/or physical disability for purposes of this
Agreement, the Executive consents to any such examinations which are relevant to
a determination of

 

Page 9 of 16



--------------------------------------------------------------------------------

whether he is mentally and/or physically disabled, and which are required by the
aforesaid Company physician, and to furnish such medical information as may be
reasonably requested, and to waive any applicable physician patient privilege
that may arise because of such examination.

 

(d) Termination For Good Cause.

 

(i) The Company may, upon action of the Board in accordance with Section 5(d)
(iii) hereof, terminate the employment of the Executive (and the Employment
Period) at any time for “Good Cause” (as defined below).

 

(ii) For purposes of this Agreement, “Good Cause” means:

 

(A) A material failure by the Executive to comply with any material obligation
imposed by this Agreement (including, without limitation, any violation of
Section 4 hereof);

 

(B) The Executive’s continued material failure, after being provided notice
specifying the nature of such failure, to comply with a direction of the
Executive Chairman or Board with respect to a material act, omission or failure
to act on the part of the Executive;

 

(C) A material breach of the Executive’s fiduciary obligations to the Company;

 

(D) Gross negligence, willful misconduct or willful malfeasance by the Executive
in connection with the performance of any material duty for the Company;

 

(E) A violation by the Executive of any legal requirement or obligation relating
to the Company that the Board of Directors, acting in good faith, reasonably
determines is likely to have a material adverse impact on the Company (unless
the Executive had a reasonable good faith belief that the act, omission or
failure to act in question was not a violation of such legal requirement or
obligation);

 

(F) The Executive’s indictment for, conviction of, or plea of guilty or nolo
contendere to a felony involving theft, embezzlement, bribery, kickback, fraud,
or dishonesty;

 

(G) Theft, embezzlement, bribery, kickback, or fraud by the Executive in
connection with the performance of his duties for the Company;

 

(H) A material failure to comply with any lawful direction of the Executive
Chairman or Board of Directors of the Company;

 

(I) A material violation of the Company’s Standards of Conduct or any other
published Company policy; and

 

(J) Any act, omission or failure to act on the part of the Executive (including
an act, omission or failure to act prior to the commencement of the Executive’s
employment with the Company) that results in the inability of the Executive to
secure or maintain security clearances necessary or appropriate to Executive’s
position as President and Chief Executive Officer and the conduct of the
Company’s business; and

 

(K) The misappropriation of any material business opportunity. “Good Cause”
shall be based only on material matters and not on matters of minor importance.

 

(iii) The Executive may be terminated for Good Cause only in accordance with a
resolution duly adopted by an absolute majority of the entire number of the
non-management directors of the Company finding that, in the good faith opinion
of the Board, the Executive engaged in conduct justifying a termination for Good
Cause and specifying the particulars of the conduct motivating the Board’s
decision to terminate the Executive for Good Cause, and provided that the
Executive has been provided the time and opportunity to cure any act or omission
susceptible to cure as hereinafter provided. Such resolution may be adopted by
the Board only after the Board has provided to the Executive (A) advance written
notice of a meeting of the Board called for the purpose of determining Good
Cause for termination of the Executive, (B) a statement setting forth the
alleged grounds for termination, and

 

Page 10 of 16



--------------------------------------------------------------------------------

(C) an opportunity for the Executive, and, if the Executive so desires, the
Executive’s counsel to be heard before the Board. Prior to such meeting of the
Board, the Executive shall be given a reasonable time period and opportunity to
cure any act or omission which the Board, in its reasonable judgment, determines
is susceptible of cure. The action required to cure the act or omission, and the
time period in which cure must be effected, shall be communicated to the
Executive in writing. The Board’s delay in providing such notice shall not be
deemed to be a waiver of any such Good Cause nor does the failure to terminate
for one Good Cause prevent any later Good Cause termination for a similar or
different reason.

 

(e) Termination for Good Reason.

 

(i) The Executive may resign, and thereby terminate his employment (and the
Employment Period), within six (6) months following the initial existence of
“Good Reason” (as defined below). Following a Change in Control, the Executive
may resign for Good Reason within twelve (12) months following the Change in
Control Date. Before resigning, the Executive must provide the Company prior
written notice to the Company of his intent to resign to for Good Reason. Such
notice must be provided at least thirty (30) days’ prior to the Executive’s
resignation date and must specify in reasonable detail the Good Reason for the
Executive’s resignation. The Company shall have a reasonable opportunity to cure
any such Good Reason (that is susceptible of cure) within thirty (30) days after
the Company’s receipt of such notice. The Executive’s delay in providing such
notice shall not be deemed to be a waiver of any such Good Reason, nor does the
failure to resign for one Good Reason prevent any later Good Reason resignation
for a similar or different reason.

 

(ii) For purposes of this Agreement, what constitutes a “Change of Control”
shall have the same meaning as that set forth under the 2006 Stock Incentive
Plan of 2006, and amended in 2010, and as further amended by the Board of
Directors from time to time in their sole discretion.

 

(iii) For purposes of this Agreement, “Good Reason” means the occurrence of any
of the following circumstances without the Executive’s written consent:

 

(A) A material failure by the Company to comply with any material obligation
imposed by this Agreement;

 

(B) The Executive’s demotion from the position of President and Chief Executive
Officer of the Company (as the parties recognize that any such demotion would be
material);

 

(C) A material diminution in the Executive’s authority, duties or
responsibilities;

 

(D) A material diminution in the budget over which the Executive retains
authority resulting from an action of the Executive Chairman or the Board not
directly related to Company performance; or

 

(E) A material change in the geographic location at which the Executive must
perform his services hereunder, such that the Company requires the Executive to
be based (excluding travel responsibilities in the ordinary course of business)
at any office or location more than fifty (50) miles from the current location
of the main office of the Company, which is at 1100 N. Glebe Road, Arlington,
Virginia 22201; or

 

(F) A material reduction in the Executive’s base compensation, or his bonus or
benefits opportunities.

 

(iv) Following the date on which a Change of Control event is legally
consummated and legally binding upon the parties (the “Change of Control Date”),
Good Reason shall also include the occurrence of any of the following
circumstances without the Executive’s written consent:

 

(A) The Executive ceases to be an “Executive Officer” (as such term is defined
by the Securities Exchange Act of 1933); or

 

Page 11 of 16



--------------------------------------------------------------------------------

(B) The failure by any successor to the Company to expressly assume all
obligations of the Company under this Agreement.

 

Notwithstanding anything herein to the contrary, in no event shall any action
otherwise meeting the definition of Good Reason under clauses 5(e)(ii) above
taken by the Company for Good Cause, constitute, or be deemed to constitute,
grounds for Good Reason termination hereunder.

 

(f) Resignation other than for Good Reason. The Executive may resign and thereby
terminate his employment (and the Employment Period) under this Agreement at any
time upon not less than thirty (30) days’ prior written notice.

 

(g) Termination without Good Cause. The Company may, for any or no reason,
terminate the employment of the Executive (and the Employment Period) under this
Agreement at any time upon not less than thirty (30) days’ prior written notice.
In the event the Company does not offer to extend Employment Period beyond the
third anniversary of the Effective Date or any Successive Term, then the
termination of the Executive’s employment at the end of the Employment Period
shall be treated as a termination by the Company without Good Cause for purposes
of Section 5.8(h).

 

(h) Payments upon Termination.

 

(i) Without Good Cause (Not In Connection With a Change in Control). In the
event the Executive’s employment is terminated by the Company without “Good
Cause,” or by the Executive for “Good Reason,” prior to, or more than twelve
(12) months following a Change in Control Date, then the following provisions
shall apply:

 

(A) The Company shall pay to the Executive an amount equal to twenty-four
(24) months of the Executive’s “Current Base Salary.” For this purpose, the
Executive’s “Current Base Salary” shall be deemed to be the highest Base Salary
paid to the Executive at any time during the thirty-six (36) months prior to
termination of the Executive’s employment. Such payment shall be made in a
single lump sum following the Executive’s execution and delivery of the release
provided for in Section 5(h)(iv), which has become irrevocable by its terms in
conformance with the provisions of Section 409A of the Internal Revenue Code
(the “Code”), at the time specified in Section 5(h)(iv).

 

(B) The Executive shall continue to participate in, and be covered under, the
Company’s health care coverage for a period of one (1) year following the
termination of the Executive’s employment (the “Medical Benefits Continuation
Period”) on the same basis as other senior executives of the Company.
Notwithstanding the foregoing, if the Executive accepts employment with another
entity that provides health care coverage during the Medical Benefits
Continuation Period, the Company shall not provide the Executive with health
care coverage under this Section (but the Executive shall retain any rights to
continuation coverage that he may have under applicable law). For purposes of
the Executive’s continuation coverage rights under Section 601 et. seq. of the
Employee Retirement Income Security Act, Section 4980B of the Code, or any
similar state or local law, the continuation period shall be deemed to have
commenced as of the beginning of the period for which the Company has agreed to
continue benefits following the Executive’s termination of employment. To the
extent that the coverage provided to the Executive is taxable for federal income
tax purposes, then the Executive, shall pay the full cost of coverage during the
Medical Benefits Continuation Period and the Company shall pay the Executive (in
cash, less required withholding) an amount equal to (i) the cost of such
coverage, less any amount that would have been payable by the Executive if he
were actively employed by the Company, plus (ii) an additional amount designed
to cover all estimated applicable local, state and federal income and payroll
taxes imposed on the Executive with respect to such additional payment. Any
additional amount payable in accordance with this Section 5(h)(i)(B) shall be
paid to the Executive in cash (less required withholding), on a monthly basis,
at the same time that the underlying medical coverage benefit is provided to the
Executive. In determining the amount of

 

Page 12 of 16



--------------------------------------------------------------------------------

such payment the Executive shall be deemed to pay federal income tax at the
highest marginal rate applicable to individuals in the calendar year in which
the payment is made and to pay state and local income taxes at the highest
effective rate in the state or locality in which such payment is taxable. All
payments made under this Section 5(h)(i)(B) shall be made in accordance with the
provisions of Treas. Reg. §1.409A-3(i)(1).

 

(C) The Company shall pay to the Executive, without duplication, (i) the Base
Salary through the date of termination, (ii) any incentive compensation earned
but unpaid as of the date of termination for any fiscal year prior to the year
in which such termination occurs; (iii) reimbursement for any unreimbursed
business expenses properly incurred by the Executive prior to the date of
termination (in accordance with Section 3(c) hereof); and (iv) such employee
benefits and accrued leave, if any, to which the Executive is entitled under the
employee benefit plans and arrangements of the Company (in accordance with
Section 3(d)(i), (ii) and (iii) hereof) (the amounts described in clauses
(i) through (iv) hereof being referred to as the “Accrued Rights”).

 

(ii) Without Good Cause (In Connection With A Change In Control). In the event
the Executive’s employment is terminated by the Company without “Good Cause,” or
by the Executive for “Good Reason,” within twelve (12) months following a Change
in Control, then the following provisions shall apply:

 

(A) The Company shall pay to the Executive an amount equal to twenty-four
(24) months of the Executive’s Current Base Salary (as defined in
Section 5(h)(i)(A) above). Such payment shall be made in a single lump sum
following the Executive’s execution and delivery of the release provided for in
Section 5(h)(iv), which has become irrevocable by its terms in conformance with
the provisions of Section 409A of the Code, at the time specified in
Section 5(h)(iv).

 

(B) The Company shall pay to the Executive a prorated portion of the cash
incentive (including, for this purpose, the annual component and any partial
quarterly component) otherwise payable to the Executive for the fiscal year of
termination under the Annual Incentive Plan (or any replacement bonus
arrangement covering the Executive). Such amount shall be determined based on
Company performance consistent with the cash incentive paid under the Annual
Incentive Plan to comparable active executives in good standing who meet
expectations and remained on the payroll and eligible for a bonus. The amount
payable shall be determined by multiplying the cash incentive that the Executive
would have received had his employment not terminated, by a fraction, the
numerator of which is the number of months in the fiscal year (in the case of
the annual component) or fiscal quarter (in the case of the quarterly component)
during which Executive was employed (including the month in which the
termination occurs) and the denominator of which is twelve (in the case of the
annual component) or three (in the case of the quarterly component). The amount
payable to the Executive in accordance with this Section shall be paid in a lump
sum on the date on which the Company pays bonuses for the fiscal year of
termination to actively employed senior executives; provided, however, in no
event shall such payment be made more than 2 1/2 months following the close of
the fiscal year of the Company to which such bonus relates.

 

(C) The Company shall pay to the Executive an amount equal to two (2) times the
average cash incentive (including, for this purpose, any quarterly and annual
components) actually paid to the Executive under the Annual Incentive Plan for
the five (5) fiscal years immediately preceding the year of termination. Subject
to the provisions of Paragraph 6(j) of this Agreement, such payment shall be
made in a single lump sum following the Executive’s execution and delivery of
the release provided for in Section 5(h)(iv), which has become irrevocable by
its terms in conformance with the provisions of Section 409A of the Code, at the
time specified in Section 5(h)(iv).

 

(D) The Executive shall be entitled to the payments and benefits described in
Section 5(h) (i) (B) and 5(h) (i) (C) above.

 

Page 13 of 16



--------------------------------------------------------------------------------

(iii) Good Cause. In the event the Executive’s employment is terminated (i) by
the Company for Good Cause, or (ii) by the Executive without Good Reason, then
the Company shall have no duty to make any payments or provide any benefits to
the Executive pursuant to this Agreement (other than the Accrued Rights).

 

(iv) Release. As a condition of receiving the payment provided for in Sections
5(h)(i)(A) and 5(h)(ii)(A) and (C), the Executive agrees to release the Company
and its Affiliates, officers, directors, stockholders, employees, agents,
representatives, and successors from and against any and all claims that the
Executive may have against any such Person relating to the Executive’s
employment by the Company and the termination thereof, such release to be in
form and substance reasonably satisfactory to the Company. Subject to the
provisions of Paragraph 6(j) of this Agreement, the first payment provided for
in Sections 5(h)(i)(A) and 5(h)(ii)(A) and (C) shall be made on the Company’s
first regular payroll date following the sixtieth (60th) day after the
termination date (and will include any payment installment that would have
otherwise been paid during the period following the termination date through the
date of the first payment), provided that the release is irrevocable as of such
date.

 

(i) No Disparaging Comments. During the Employment Period and at all times
thereafter, the Executive shall refrain from making any disparaging remarks
about the businesses, services, products, members, managers, officers,
directors, employees or other personnel of the Company and/or its Affiliates.

 

6. Miscellaneous.

 

(a) ARBITRATION. SUBJECT TO THE RIGHTS UNDER SECTION 4(e) TO SEEK INJUNCTIVE OR
OTHER EQUITABLE RELIEF AS SPECIFIED IN THIS AGREEMENT, ANY DISPUTE BETWEEN THE
PARTIES HERETO ARISING UNDER OR RELATING TO THIS AGREEMENT (INCLUDING, BUT NOT
LIMITED TO, THE AMOUNT OF DAMAGES, THE NATURE OF THE EXECUTIVE’S TERMINATION OR
THE CALCULATION OF ANY BONUS OR OTHER AMOUNT OR BENEFIT DUE) SHALL BE RESOLVED
IN ACCORDANCE WITH THE MODEL EMPLOYMENT ARBITRATION PROCEDURES OF THE AMERICAN
ARBITRATION ASSOCIATION. ANY RESULTING HEARING SHALL BE HELD IN THE JURISDICTION
APPROPRIATE TO THE PRINCIPAL LOCATION AT WHICH THE EXECUTIVE PROVIDED HIS
SERVICES HEREUNDER (CURRENTLY ARLINGTON, VIRGINIA). THE RESOLUTION OF ANY
DISPUTE ACHIEVED THROUGH SUCH ARBITRATION SHALL BE BINDING AND ENFORCEABLE BY A
COURT OF COMPETENT JURISDICTION. COSTS AND FEES INCURRED IN CONNECTION WITH SUCH
ARBITRATION SHALL BE BORNE BY THE PARTIES AS DETERMINED BY THE ARBITRATION.

 

(b) Indemnification and Insurance. During the Employment Period, the Company
shall provide directors’ and officers’ liability insurance covering the
Executive and errors and omissions insurance covering the activities of the
Executive in the exercise of the Executive’s duties in the interest of the
Company comparable to and no less favorable to the Executive than similar
insurance provided by the Company to or for other senior executives of the
Company.

 

(c) Entire Agreement. This Agreement and the agreements, schedules and exhibits
incorporated herein by reference contain the entire agreement between the
Executive and the Company with respect to the subject matter hereof, and
supersede any and all prior understandings or agreements, whether written or
oral, including, without limitation, the Severance Compensation Agreement
between the Company and the Executive. No modification or addition hereto or
waiver or cancellation of any provision hereof shall be valid except by a
writing signed by the party to be charged therewith.

 

(d) Waiver. No waiver by either party hereto of any of the requirements imposed
by this Agreement on, or any breach of any condition or provision of this
Agreement to be performed by, the other party shall be deemed a waiver of a
similar or dissimilar requirement, provision or condition of this Agreement at
the same or any prior or subsequent time. Any such waiver shall be express and
in writing, and there shall be no waiver by conduct. Pursuit by either party of
any available remedy, either in law or equity, or any action of any kind, does
not constitute waiver of any other remedy or action. Such remedies are
cumulative and not exclusive.

 

Page 14 of 16



--------------------------------------------------------------------------------

(e) Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the Commonwealth of Virginia
applicable to contracts executed by, and to be performed entirely within, said
State, without regard to principles of conflict of laws.

 

(f) Successors and Assigns; Binding Agreement. The rights and obligations of the
parties under this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their heirs, personal representatives, successors and
permitted assigns. This Agreement is a personal contract, and, except as
specifically set forth herein, the rights and interests of the Executive herein
may not be sold, transferred, assigned, pledged or hypothecated by any party
without the prior written consent of the others. As used herein, the term
“successor” as it relates to the Company, shall include, but not be limited to,
any successor by way of merger, consolidation, and sale of all or substantially
all of such Person’s assets or equity interests. The Company may only assign
this Agreement with the Executive’s consent.

 

(g) Representation by Counsel. Each of the parties hereto acknowledges that
(i) it or he has read this Agreement in its entirety and understands all of its
terms and conditions, (ii) it or he has had the opportunity to consult with any
individuals of its or his choice regarding its or his agreement to the
provisions contained herein, including legal counsel of its or his choice, and
any decision not to was his or its alone, and (iii) it or he is entering into
this Agreement of its or his own free will, without coercion from any source.

 

(h) Interpretation. The parties and their respective legal counsel actively
participated in the negotiation and drafting of this Agreement, and in the event
of any ambiguity or mistake herein, or any dispute among the parties with
respect to the provisions hereto, no provision of this Agreement shall be
construed unfavorably against any of the parties on the ground that he, it, or
his or its counsel was the drafter thereof.

 

(i) Notices. All notices and communications hereunder shall be in writing and
shall be deemed properly given and effective when received, if sent by facsimile
or telecopy, or by postage prepaid by registered or certified mail, return
receipt requested, or by other delivery service which provides evidence of
delivery, as follows:

 

If to the Company, to:

 

CACI International Inc

1100 N. Glebe Road

16th Floor

 

Arlington, Virginia 22201

Attention: General Counsel

 

If to the Executive, to:

 

Kenneth Asbury

10425 Boswell Lane

Potomac, MD 20854

 

or to such other address as one party may provide in writing to the other party
from time to time.

 

(j) Compliance with Section 409A. To the extent that Section 409A of the Code
applies to any election or payment required under this Agreement, such payment
or election shall be made in conformance with the provisions of Section 409A of
the Code. Certain provisions of this Agreement are intended to constitute a
short-term deferral under Treas. Reg. §1.409A-1(b)(4) or a separation pay
arrangement that does not provide for the deferral of compensation subject to
Section 409A of the Code (under the short-term deferral exception). In order for
the short-term deferral exception to apply, payments must be completed within
two and a half months after the close of the year in which Executive’s
separation from service occurs. If any such provision is subject to more than
one interpretation or construction, such ambiguity shall be resolved in favor of
that interpretation or construction which is consistent with such provisions not
being subject to the provisions of Section 409A. The remaining provisions of
this Agreement are intended to

 

Page 15 of 16



--------------------------------------------------------------------------------

comply with the provisions of Section 409A of the Code (to the extent
applicable) and, to the extent that Section 409A applies to any provision of
this Agreement and such provision is subject to more than one interpretation or
construction, such ambiguity shall be resolved in favor of that interpretation
or construction which is consistent with the provision complying with the
applicable provisions of Section 409A of the Code (including, but not limited to
the requirement that any payment made on account of the Executive’s separation
from service (within the meaning of Section 409A(a)(2)(A)(i) of the Code and the
regulations issued thereunder) (“Separation from Service”), shall not be made
earlier than the first business day of the seventh month following the
Executive’s Separation from Service, or if earlier the date of death of the
Executive). Any payment that is delayed in accordance with the foregoing
sentence shall be made on the first business day following the expiration of
such six (6) month period.

 

(k) Withholding Taxes. All amounts payable hereunder shall be subject to the
withholding of all applicable taxes and deductions required by any applicable
law.

 

(l) Tax Consequences of Payments. Executive understands and agrees that the
Company makes no representations as to the tax consequences of any compensation
or benefits provided hereunder (including, without limitation, under
Section 409A of the Code, if applicable). Executive is solely responsible for
any and all income, excise or other taxes imposed on Executive with respect to
any and all compensation or other benefits provided to Executive.

 

(m) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.

 

(n) Duration. Notwithstanding the Employment Term hereunder, this Agreement
shall continue for so long as any obligations remain under this Agreement.

 

(o) Section References. The word Section herein shall refer to provisions of
this Agreement unless expressly indicated otherwise.

 

(p) Captions. Section headings are for convenience only and shall not be
considered a part of this Agreement.

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement, intending it
as a document under seal, as of the date first above written.

 

/s/    SANDRA A. LOPEZ

    By:  

/s/    ARNOLD MORSE

  (SEAL)       Name: Arnold Morse         Title: SVP, CLO       EXECUTIVE  

/s/    J. WILLIAM KOEGEL

     

/s/    KENNETH ASBURY

  (SEAL)       Kenneth Asbury  

 

Page 16 of 16